Exhibit 10.106.1

COMMERCIAL LEASE

 

 

Subject to the Articles L 145.1 through L 145.60 of the New Commercial law
and to the decree of September 30, 1953

 

 

 

BY AND BETWEEN THE UNDERSIGNED

 

- Real Estate Company at 4/6 Rond-Point des Champs Elysees,

represented by: DAUCHEZ, Property Managers, Inc. with registered headquarters at
132 boulevard Haussmann 75008 PARIS.

 

Bearer of Professional ID Card No. G 989, bonded by SOCAMAB, 18 rue Beaurepaire
PARIS 10th, the aforementioned company is represented by Madame Mabe LE
CHATELIER.

 

> > > > > > > > > > hereinafter "the Lessor",
> > > > > > > > > > party of the first part,

 

AND

 

- INTER PARFUMS SA Company with capital of 12,816,594.00 Euros, enrolled in the
Business Registry for PARIS Companies under No. B 350 219 382 of which the
registered office is located at 4/6 Rond Point des Champs Elysees 75008 Paris,

 

and represented by Monsieur Philippe SANTI, duly authorized for the purposes
herein in his capacity as Administrative and Financial Director

 

> > > > > > > > > > hereinafter "the Lessee",
> > > > > > > > > > party of the second part,

 

 

 

 

WHICH HEREBY AGREE TO THE FOLLOWING

 

Beginning on April 1, 2004, the Lessor, gives to rent to the Lessee, who
accepts, the locations indicated hereafter belonging to a building located at  
4-6 Rond Point des Champs Elysees - PARIS 8th .

 

 

DESIGNATION

 

Within a building located at 4-6 Rond Point des Champs Elysees -75008 PARIS

 

-         A COMMERCIAL locale with

 

> On the ground floor, a boutique (shop) is located with a surface area of
> approximately 20 m2 with direct entrance from Rond-Point des Champs Elysees,
> and a private staircase, a mezzanine on the right, which has a surface area of
> approximately 14 m2, and direct access to the first floor;
> 
> On the first floor of the building, there is a large show room which opens
> onto Rond-Point des Champs Elysees, where offices and sanitary facilities are
> located,two entry ways are provided two double doors which give access to the
> principal staircase and two other secondary doors that access the back service
> stairways of the building; all having a surface area of 537 square meters
> approximately, as the aforementioned locales are shown in the annexed plans.

Therefore as far as the extra space which these places offer, it shall be
understood, the aforementioned property is leased as seen / "as is", with no
exceptions nor reserve and without it being necessary to make of it here a
fuller designation, the Lessee does hereby state that all this is well known to
him and of which he shall have a detailed accounting drawn up, including all
costs which shall be at the expense of the lessee, within one month following
the completion of any remodeling work on the buildings.

It is hereby specified that any error in designation above shall justify neither
reduction nor increase in the rent, the parties shall accept the Property as is
and in its present condition.

 

DURATION OF LEASE

 

This lease, which shall commence on April 1, 2004, is authorized for the
duration of three, six or nine years, and shall expire on March 31, 2007, March
31, 2010, or March 31, 2013, which date shall be the sole choice and
responsibility to be undertaken by the Lessee and if the Lessee wishes to change
the expiration from the first or the second three year period, he must give six
months notice.

Any leave must be accomplished though an extrajudicial act.

 PRICE

 

The present lease is authorized and accepted in return for an annual cash rent
payment of THREE HUNDRED AND FIFTEEN THOUSAND EUROS (315,000.00 Euros),

 

 

as well as the applicable VAT, that the Lessee commits to pay to the Lessor or
his agent, in the residence of the latter, quarterly, in other words, four
ordinary times a year, the first day of each quarter, every three months, until
the expiration of tenancy, in advance.

 

The aforementioned rent will be automatically indexed on the first of April
every year in accordance with the fluctuation in index of costs to construct a
building as is published by the National Institute of the Statistics and the
Economic Surveys (l'Institut National des Statistiques et des Etudes Economiques
- INSEE) for the 3rd quarter of each year.

 

The first index shall intervene for the first time on April 1, 2005 on the basis
of the fluctuation between the index of the 3rd quarter 2003 which is 1203, and
that which will be published for the 3rd quarter of 2004, and in the future on
the basis of index of the 3rd quarter of each year.

 

In addition to the rental amount set above, the Lessee shall pay to the Lessor,
at the same time as each rent is paid, the amount due for the various services
and supplies to which the owners have the right to recover from their tenants,
that is to say, his share of:

 * municipal costs (sweeping, household garbage collection), maintenance costs,
   security salaries, ushers, door men, building employees ..., and additional
   charges;
 * cold water charges;
 * administrative expenditures;
 * expenditures related to the elevator which serves the different floors;
 * annual taxes on offices and trade in Ile de France as concerns rented
   locales, in the event that it is due, on the first of January each year. It
   is expressly agreed that this tax on offices shall be due from the Lessee
   beginning in 2004.
 * Property and household garbage collection tax. It is expressly agreed that
   these taxes shall be due from the Lessee beginning in 2004 (prorata
   temporis).
 * the tax on the removal of the industrial and commercial waste, in the event
   it is due.

 

The payment of these charges shall be paid on a quarterly basis in the amount of
NINE HUNDRED AND SIXTY FIFTEEN EUROS (975.00 Euros), the final amount being
established at the end of the fiscal year.

 

However, the annual tax on offices and trade on Ile de France, property tax, tax
on household garbage collection and possibly the tax for the removal of the
industrial and commercial waste, are not included in the provisions covering
ordinary charges and are required once a year.

 

The method of cost-sharing may be modified contractually, judicially, or
legally.

 

Any delay in payment of the amounts due, as well the rent payment itself and the
additional charges will cause a late fee reminder to be issued.  The Lessee
shall be wholly responsible for payment of these charges, to wit: for the first
reminder: 10 Euros, for the second reminder: 20 Euros, in accordance with the
tariffs currently in force on the day of the signature of these presents.

 

The amount of 2.00 Euros shall be charged each month as a payment notice fee, in
accordance with the tariffs currently in force on the day of the signature of
these presents.

 

 

 

DEPOSIT

 

 

Moreover, upon signing the present contract, the Lessee shall provide as
deposit, the amount of SEVENTY-EIGHT THOUSAND SEVEN HUNDRED AND FIFTY EUROS
(78,750.00 Euros) which is equivalent to three months of rent, excluding tax.

 

With each indexing or revision of rent, this deposit will be readjusted so that
it always is equivalent to three months of rent, excluding tax.

 

The aforementioned amount shall be reimbursed to the Lessee after relocation and
handing-over of the keys, after deductions are made for rent and tenant's
repairs or all other amounts that may be due for payment by the Lessee to the
Lessor, or any other amounts for which the Lessee may be responsible. Interest
of benefit to the Lessee, shall not be earned upon this amount in any case
whatsoever.

 

 

 

 

DEDUCTIONS FROM RENT

 

The Lessor allows that the Lessee may deduct from the rent the amount (excluding
VAT) of SEVENTY-EIGHT THOUSAND SEVEN HUNDRED AND FIFTY EUROS (78,750.00 Euros),
which is equivalent to 3 months rent, so that it may be possible for the Lessee
to remodel the offices from their present state, (as indicated in the
inventory), at the time the Lessee takes possession of the property.  

The Lessee expressly commits to provide the Lessor, at the time of signature of
the lease, with a detailed and itemized description of the work to be carried
out and for which the deduction shall be made. This description shall be annexed
to the present lease.

 Moreover, the Lessee expressly commits to provide the Lessor with certified
copies of the invoices for the work carried out, after the construction has
concluded.

 Moreover, the Lessee expressly commits to execute the work that is the object
of this deduction, in compliance with applicable regulations (and in particular
shall provide owner construction insurance, plus a coordinator to insure safety
and protection of health) at his own expense and under direction of the Lessor's
architect, whose fees shall be the responsibility of the Lessee. 

 Lastly, the Lessee does hereby commit, as of the effective date of the lease,
to release the Lessor from any responsibility related to the construction for
which this deduction shall be taken.

 

 

RESOLUTORY CLAUSE

 

It is expressly agreed that:

 1)    If any payment is in default within a single rent term, charges, taxes
and services, in its agreed upon payment amount, such as in a case of
infringement or non-fulfillment of one of the General or Special Conditions
outlined in the lease agreement, one month after notice is served and if the
appropriate response does not take place, despite all later offers to pay or
execute, the present lease shall be automatically cancelled, in whatever way
appears satisfactory to the Lessor, with no need for any legal formality other
than a simple ordinance of summary procedure issued by the President of the
Supreme Court pronouncing expulsion, the aforementioned ordinance shall fulfill
the purpose of assuring its enforcement, not to issue the cancellation which
takes place automatically if the Lessor deems it necessary.

2)    In the event that a cancellation takes place as outlined in the first
paragraph of this Resolutory Clause, the amount paid to the Lessor as a deposit
shall be appropriated by him to serve as compensation, without prejudice to all
expenses and damages incurred.

 3)    In the event of non-payment of any amount due at its term or of failure
to comply with any of the General or Special Conditions provided for in the
lease and with the first service by a bailiff, in addition, the Lessee will
automatically be required to pay all other charges of recovery including the
entire amount owed to the bailiff, a penalty equal to 10% (ten percent) of the
amount of the sum owed to cover all damages to the Lessor caused by the delay in
payment and the expenses, due diligence and fees incurred in the recovery
efforts for this amount.  This penalty is added to the legally incurred interest
due once the order is issued.

 GENERAL CONDITIONS

This lease is authorized and accepted under the ordinary burden of law,
according to the use of the locales, and moreover, in the following conditions
the Lessee commits to carry out or support under penalty of cancellation, with
no right to claim any compensation or reduction in rent, neither any recourse
against the Lessor nor against his insurer.

 1.    Taking possession: The Lessee shall take possession of the locales rented
in the state they are currently in, and shall not require that the Lessor make
any changes to its state nor any repairs whatsoever, the structural work of the
walls and floors shall be the only obligation borne by the Lessor. 

 2.    Doors - Coverage: Since no request may be made for other doors or locks
than those currently existing, the Lessee shall waive all recourse against the
Lessor and against his insurer, in the event of robbery or burglary in the
leased locales.

        Effect the final removal of blinds or shutters, at the option of the
Lessor, without compensation.

        Objects, machines, etc., that are susceptible to water damage, must not
be placed under the frames, window panes, windows or ceilings made of glazed
reinforced concrete, if in existence, the Lessor denies any responsibility in
the event that damage occurs resulting from a force of nature in this way, since
sealing is not guaranteed to be waterproof.

3.    Inventory and maintenance: Maintain the locales rented, during the entire
lease period, in good condition through repairs made by the tenant, and to
perform, consequently, and to carry out at his own expenses, all electrical
repairs, repairs of locks, iron work, chimneys, pluming, central heating,
carpentry, painting, windows and shutters, etc., in other words, all work
necessary to keep the locales functional, as well as making all replacements, be
they total or partial.

Only the structural work of walls and floors (in the sense set forth by article
606 of the Civil Code) shall be the responsibility of the Lessor.

        Return the locales rented at the end of the lease, in the same state,
(as shown by the inventory drawn up at the time possession was taken of the
locales) as at the beginning of the lease.

        At the expiration of the lease, another inventory shall be drawn up
indicating the tenant's repairs, which may be owed by the Lessee.  The
aforementioned Lessee shall settle the amount.

 4.    Work Done by the Lessee - Embellishments - Improvements  Without the
express and written consent of the Lessor, the Lessee shall not make any changes
to the layout of the rented locales, in particular concerning the apportionment
of the different areas of the rented locales.

        The Lessee shall not make any change, installation, demolition, holes in
walls, partitions, floors, nor sealing without the express and written consent
of the Lessor.

       No work shall be performed, unless authorized by the Lessor, after which
approval and under the direction of the Lessor's architect; the Lessee shall pay
the fees.

        Leave to the end of the lease, if the Lessor is in agreement, without
compensation, all changes and work thus accomplished.

        All decorations, embellishments, cabinets mounted on walls, gas, water,
electrical connections, that the Lessee might install and, in general, all fixed
installations and embellishments, shall also be left in place, unless the Lessor
prefers that the locales not be remodeled, (which shall be made at the expense
of the Lessee and without compensation), but in their original state.

        The floors should not be overloaded in the rented locales, without
completing reinforcement by means of measures recommended by the Lessor's
architect, under whose orders this work must be carried out, at the expense of
the Lessee.

        The cost of a possible modification to the rented locales must be
covered as required by the administration, even if this requirement were
unforeseeable and essential, as a consequence of an event of force majeure.

 5.    Work in the Building - Visiting the Locales - Pipelines: Put up with,
without compensation, nor reduction in rent, any work which the Lessor may
consider necessary to perform in the rented locales, or in the building where
they are located, the duration of which would exceed forty days

        The Lessor reserves the right, without prejudice to the requirement in
Article 1723 of the Civil Code, to make any modifications which he deems
appropriate, to the exterior appearance as well as to the inside of the building
where the locales are to be found, excluding the other locales that are at
present rented. 

Permit access to the rented locales, if need be, in order to perform cleaning of
the doorways, court yards, inspections of the elevator counterweights or other
work necessary to maintain good functionality in the building itself and in the
operation of all machinery.

Put up with, without receiving any compensation, or reduction in rent, all work
which the Lessor considers necessary or that is forced to perform, such as any
nearby construction or demolition, all blocked access, court yards or days of
inconvenience.

Allow that all necessary pipelines cross through their cellars.

File without delay, together with the cost, all formwork, decoration,
installations or removal of same, to be performed that may prove useful for
research and repair in the event of leakages of any kind, or of cracks in smoke
or ventilation channels, especially after a fire or smoke damage from a fire,
and in general for the performance of the task.

If work proves to be necessary on all the piping, the Lessor reserves the right
to replace buried pipes with visible pipes.

In the event of work, construction, sale of the building in part or in full, the
Lessor may modify the layout of the cellars and proceed to exchange buildings.

Permit the Lessor, his architect and their representatives to enter the rented
places whenever they consider it useful; the latter shall make sure to notify
the Lessee 24 hours in advance (except in the case of emergencies).

6.      Expropriation: No compensation nor reduction in rent may be required by
the Lessee of the Lessor if, throughout the duration of this lease, the building
in which the currently rented locales are found, come to be demolished in part
or in full as a result of cutbacks, recession, or expropriation for use by the
public sector, with the exception of course, of the tenant's recourse against
the parties to the expropriation.

7.      Furnishings: Make sure the locales rented are continually decorated with
furniture, goods, and furnishings in sufficient quantity and worth to answer for
the payment of the rent and for payment of fees and other conditions of the
lease.

        The Lessee shall make sure that the rented locales maintain constant
commercial activity, and shall not cease, under any pretext (except for being
closed for normal activities such as paid leave), even temporarily, to use the
locales for the purpose indicated below.

        Any relocation before the scheduled time is prohibited the Lessee, who,
in all the cases, shall only be permitted to vacate the locales rented after all
obligations set forth in the present Contract have been fulfilled.

8.    Insurances: Loss of the leased property, recourse and insurance

8 -1 - Goods that are property of the Lessee

The Lessee shall insure and maintain insured for entire duration of the lease
against fire hazards, explosion, water damage, destruction, all furniture,
furnishings, materials and in a general way, all of its property inside the
locales, including improvements, relinquishing any recourse against the Lessor
for the possibility that the furniture, furnishings, materials, improvements or
other items might become damaged partially or completely.

The Lessee commits to require that his insurer make the same waiver of recourse
against the Lessor.

8 - 2 - Vis-a-Vis Third Parties

The Lessee shall also ensure that third parties have no recourse, also
relinquishing any recourse against the Lessor in the event that goods belonging
to a third party are partially or completely damaged or if they must temporarily
or completely cease activity.

The Lessee commits to require that his insurer make this same waiver of recourse
against the Lessor.

8 - 3 - Goods that are Property of the Lessor

The Lessor shall insure the building and all the elements of equipment or other
fixtures and fittings against the hazards of fire, explosion, water damage,
partial or total destruction due to any cause that may be, for the amount
necessary to rebuild anew.

The Lessor, in the event of a disaster, shall waive all recourse against the
Lessee, and commits to require that his insurer make the same waiver of recourse
against the Lessee.

The Lessee shall reimburse the Lessor for any additional premium required, due
to activities performed, and commits moreover to notify the Lessor of all
fixtures and fittings he has installed, apart from pledging responsibility with
respect to the Lessor and in the event of a disaster, to make reparations for
the damage undergone by the Lessor in the event the guarantee is insufficient.

Since the premiums would be established as a guarantee for the totality of the
building, with the exception of the additional premium required due to the
activities performed, the total cost of which shall be the responsibility of the
lessee, the quota due from the Lessee shall be as stated in Article 4.1.9, to
wit

8 - 4 - Reciprocal Waivers

The parties commit to keep in mind the aforementioned waivers, to notify each
other, within two months beginning with the effective date of these presents, of
their insurance policies, established according to their respective obligations,
and which must have:

 -      on the part of the Lessee, stipulations that he and his insurers shall
waive, in the event of a disaster covered by the guarantees set forth in
Articles 8-1 and 8-2, all recourse against the Lessor and his insurers,

 -      on the part of the Lessor, stipulations that he and his insurers shall
waive, by the guarantees set forth in Articles 8-3, all recourse against the
Lessee and his insurers,

These waivers of recourse shall be reciprocal, in such a way that subject to the
waiver of recourse on behalf of the Lessee and his insurers, the Lessor and his
insurers waive, in the event of a disaster, any recourse that they may have
against the Lessee and his insurers and who, subject to the waiver of recourse
on behalf of the Lessor and his insurers, the Lessee and his insurers waive, in
the case of disaster, any recourse that they might have against the Lessor and
his insurers.

9.      Contributions - Health: Fulfill all the requirements of the city and
police force to which tenants are usually held.

        Conform to all the regulations of the proper authority regarding hygiene
and public health.

        Pay all contributions and taxes precisely that may correspond to him
personally.  Demonstrate, before relocation, to the Lessor or his agent that
payment of taxes has been made, by providing the Tax Collector receipt.

        Pay, throughout the duration of the lease, his share of all levies and
taxes, be they State, Department or City, in whatever form they are created,
whether perceived or not by the owner.

10.     Internal By-Laws: The Lessor shall not be held responsible for any
interruptions which could occur in water, gas, or electrical services or of any
other public utility, or of any restrictions which could, possibly, be imposed
by the authorities on the various services with which the building is provided.

        Regularly maintain the interior water supply and drainage pipelines, as
well as all electrical and gas pipelines, the Lessor must never have to be
worried on this subject and the Lessee shall use these pipelines only at his own
risk and peril.

        The Lessee must, by taking possession of the locales, arrange to have
work performed that may possibly be necessary for the proper electrical
installation specifically for the rented locales, in conformity with the
regulations in force.

        Have the chimneys and flues cleaned in the rented locales, by a
qualified chimney-sweep, whenever the need arises.

        The Lessor does not guarantee their state and the Lessee shall use them
only with his own risk and peril. He shall never be called upon to repair them. 
No stove or radiator may be connected there.

        Nothing must be thrown away, nor allowed to be thrown away, in the
building's entry vestibule, in the corridors, on the staircases, and in a more
general way, all common areas of the building that are formally excluded from
this lease.

        Flowers and other objects must not be placed in the windows or on the
street or in the courtyard.

        Conditions imposed by any organization formed between the owners or
occupants of the building must be abided by, with the possible participation of
the owners or occupants of the buildings close by.

        Rigorously observe the rules of usage as established in Paris regarding
vicinity.  Avoid all noises, odors or other causes of embarrassment for the
other occupants of the building or the close buildings.

        Take care that ventilation equipment such as range hoods, extractors,
conduits, etc. meets the standards necessary for the activity authorized by this
lease, and that this equipment is maintained in perfect operating condition; so
that the Lessor does in no case have to be worried by embarrassments caused in
the neighborhood, in the form of fumes, odors, machinery vibration, or other
noises.

        Take care that personnel does not park in the areas common to the
building, prohibit all manner of shouting or noises, in particular at the moment
when they enter and leave the building, so that the peace of the building is not
disturbed by their presence.

        No messy or noisy animals shall be allowed.

        Act as a substitute to the Lessor on all complaints which may be raised
by a neighbor, the Lessor must never have to be worried on this subject.

        No public sale shall take place in the locales rented at any time, even
after failure of the business or bankruptcy.

        Once the Lessee has received or given notice to vacate, during the last
six months of the lease, the Lessor shall have the right to make and put up a
sign, at the site of his choice, indicating that the locales are to be rented. 
The Lessee shall be open for business on all business days from 10 AM to noon
and from 2:00 PM to 5:00 PM.  It will be also thus in the event of a sale of the
rented locales.

 11.     Heating: There is a private heating system installed in the rented
locales.

        The Lessee must provide maintenance directly, without the Lessor having
to ever intervene in any manner whatsoever, for the entire responsibility of the
heating system, as well as for its total or partial replacement, so as to leave,
after vacating the premises, the aforementioned system in good operating
condition.

11.  (a): Air-conditioning:

 If a private air-conditioning system is installed in the buildings, the Lessee
must provide maintenance directly, without the Lessor having to ever intervene
in any manner whatsoever, for the entire responsibility of the air-conditioning
system within the locales, as well as for its total or partial replacement, so
as to leave, after vacating the premises, the aforementioned system in good
operating condition.

12.     Elevators: The elevator shall only be used at the Lessee's own risk and
peril, and shall be maintained by the company in charge of maintenance in such a
manner as to be in compliance with the regulations enacted for this purpose.

        The weight limits of this device must be strictly adhered to.

        Accept the possibility that other occupants of the building may use the
device.

        Its use is reserved for the tenants, the transport of all materials or
objects by the elevator is prohibited and it must not be used by delivery men or
couriers.

        The Lessor shall bear no responsibility for accidents which may occur
because of the elevator, no matter what the causes are.

13.     Use and Purpose of Locales: The rented locales shall only be used for
the purpose of PURCHASING, SELLING, MANUFACTURING, IMPORTING and EXPORTING
PERFUMES, COSMETICS, FASHION ARTICLES, AND ACCESSORIES;

 Being understood that the business activity of the company, INTER PARFUMS SA,
shall never be limited to the exclusive trade of "FASHION ARTICLES AND
ACCESSORIES" outlined above under accessories.

        The locales that are subject to these presents are leased exclusively
for mercantile use.

        The rented locales may not be used for any other purpose, with the
understanding that the Lessor reserves the right to rent all other locales in
the building for any mercantile or professional purposes that are similar to
those of the Lessee.

14.    Credit-Lease:     In the event that the Lessee has recourse to a
credit-lease on his business or one of the components thereof, the Lessee shall
be obligated to warn the Lessor by registered letter with return receipt, by the
month preceding the signing of this credit-lease contract.  The Lessee shall
also be obligated to report the date of expiration of the credit-lease contract.

        In the event the business is transferred, the Credit-Lessee shall be
likewise obligated to the Credit-Lessor so that the Lessor will never have to
worry about the establishment with the Credit-Lessor of the credit-lease
contract.

        At the time of the business transfer, the Credit-Lessor must inform the
owner that all the legal formalities and obligations set forth in the
Credit-Lease contract have been fulfilled by the Credit-Lessee assignee.

        In the event that a renewal of this lease is requested by the
Credit-Lessor wishing to install a new operator, the latter will be required to
carry on an activity identical to that of the former Credit-Lessor.  In this
case, the Credit-Lessor must send to the Lessor, at the same time as the request
for renewal, all information concerning the new operator (K-(a), statutes,
banking references) and of his activity, which shall be subject to his express
and written approval.

 15.     Transfer - Contribution - Sub-Lease: It shall not be permitted to yield
the right to the present lease unless it is to the purchaser of the business,
provided that such assignment is made in its entirety, and with the obligation
to remain as a guarantor and jointly and severally responsible towards the
Lessor for all subsequent assignees, both in respect of payments of rent and in
regard to fulfilling the general conditions of the present lease.

        The legal instrument containing the transfer must made in authenticated
form; the Lessor must and will be summoned and an overview of the aforesaid act
must be delivered him at no charge within the month of the signing; at said act
of the instrument of transfer, the assignees shall of course be responsible to
pay the rent to the Lessor together with the fulfillment of all responsibilities
and conditions of the present lease.

        No contribution or transfer may be made if the Lessee has any unpaid
rent or charges due.

        These stipulations will be applicable to all successive transfers.

        The business may not be given to a management agent, nor shall any
person be substituted, nor shall the rented locales be lent to any third
parties, even temporarily.

        No sub-leasing or domiciling, in part or in totality, shall be allowed,
without obtaining prior written agreement from the Lessor.

15. (a) However, the Lessee is authorized at the present time to domicile within
the rented locales of the companies of the INTER PARFUMS Group, with the
provisos of observing the following five infrangible conditions:

> 1)      That the activity carried on by these companies be the same as that
> set forth in the 13th General Condition above and that the Lessee sends to the
> Lessor a copy of the statutes and of the K-(a) of these companies;
> 
>  2)      That they be companies of the INTER PARFUMS Group, of which at least
> 30% of the capital stock is in holdings;
> 
>  3)      That the President, the Director General or the manager of these
> companies be one of the administrators of the INTER PARFUMS company, bearer of
> the present lease;
> 
>  4)      That the INTER PARFUMS company, upon vacating the premises that are
> the subject of this lease, make sure that they are made free of any
> occupation; the locals form an indivisible whole through the common intention
> of its parts.
> 
> Under no circumstances, may these domiciliations transfer the commitment of
> rights that exists between these companies and the Lessor, who shall have no
> direct obligation in regards to them.
> 
>  5)      The company INTER PARFUMS will therefore continue to be solely
> responsible with respect to the Lessor for any prejudicial consequence. It
> shall guarantee strict fulfillment of the conditions above and commits to
> pledge same in writing for any domiciled company, which it will have the
> obligation to make known to the Lessor.

16.     Signs - Commercial Name Plaques: No plate, sign, shade/awning or any
attractive installation to the exterior or interior appearance of the building
may not be used without first being subject to the approval of the Lessor who
will necessarily request the authorizations as set forth in Building Regulations
or any other Regulation, schedule of conditions, or statutes to which it will be
subject, however with the stipulation that the Lessee shall personally arrange
for all administrative authorizations required and shall be responsible for
payment of the taxes which may be required.

 The aforementioned facade shall not be changed or ordered to be changed,
without having submitted the plans to the Lessor beforehand, and without the
Lessor's authorization for the projected changes, which shall be carried out
under the supervision of the Lessor's architect, whose session fees shall be the
responsibility of the Lessee.

17.     Collateral Security: The Lessee hereby commits, if he consents to using
his business as collateral security, to inform the Lessor, and make known to him
all names and addresses of the secured creditors within fifteen days of
establishing the aforesaid collateral.

18.     Binding Clause: All the responsibilities, clauses and conditions of this
lease are obligatory.  Any deviation of the Lessee without express and written
authorization from the Lessor will have effect only through tolerance, and could
never be regarded as having made novation, nor to be adherent to the present
clauses and conditions, to which the Lessor shall always have the right to
require strict fulfillment.

19.     VAT - Registration - Expenses: Payment of the lease fee, stamp charges,
registration fees, charges related to the present lease, revisions to the rent
amount and possible renewals of this lease, plus the applicable VAT.

        The Lessor has opted for the regime subject to the value-added tax,
within the framework set forth by decree No. 67-1126 of December 22, 1967,
supplementing the law of January 6, 1966.  The Lessee shall be required to pay
to the Lessor the VAT at the rate in force on the principal amount of the rent.

20.     Selection of Domicile: For the execution of these presents, the Lessee
selects his domicile as the locales rented and the Lessor the domicile of the
Property Manager.  These domiciles are attributive of jurisdiction and all
announcements and notifications shall validly be made there.

 

Created in three original copies

Executed in Paris on _____________

 

                THE LESSEE (1)                                              
                    THE LESSOR (1)

 

(1) Please attach signature next to the handwritten reference, "read and
approved" and initial each page.

Attachments: Blue-prints of the locales
       Scale of the fees on the day of these presents.